Un Application for Rehearing.
PER CURIAM.
The opinion of the court herein was predicated on the following statement, appearing in the brief of counsel for plaintiff, viz.:
“There is but one question in this case: Does the bankruptcy of the maker of a rent note release his surety?”
On that the court's view of the law was given. It now appears, however, from the application for rehearing filed and the brief submitted in support thereof, that there are questions of fact in the case which may take it out of the grasp of the question of law propounded by plaintiff’s counsel. It is therefore thought advisable to grant a rehearing.
It is ordered that the decree of this court herein be set aside, and that a rehearing be granted.